Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 5-6, 10, 13, 15, and 16 are amended. Claim 2 is canceled. Claims 1 and 3-20 are pending in this application and have been examined on the merits. 
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered.
Regarding Applicants argument on Page 6 filed 08/15/2022, the arguments regarding the claim objections are persuasive. Objections of claims 10 and 15 are withdrawn.
Regarding Applicants argument on Page 6 filed 08/15/2022, the arguments regarding the rejections under 102 have been fully considered.
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection in response to the amended claims does not rely on the only reference applied in the prior rejection of record. Any teaching or matter specifically challenged in the argument that is still pertinent to the new rejection is addressed below.
Regarding the argument with respect to claim 1 rejected by Taylor under 102 on page 7, Taylor does disclose a plurality of forward projections that are configured to move between a forward projection extended position and a forward projection retracted position. Examiner points to 106 and 108 as seen in Taylor figure 1A for two forward projections and paragraphs [0075] and [0078] in the specification of Taylor demonstrating that these projections can pivot between an extended and retracted position. In light of which this argument is not found persuasive.
Regarding the argument with respect to claim 16 rejected by Li under 102 on page 7, Li does not explicitly disclose a spiral brush rotation axis configured to extend substantially parallel to the surface to be cleaned and extends perpendicular to the agitator rotation axis, however it does explicitly teach a transverse relationship, at an angle,  between the two axes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the angle be perpendicular as merely doing so involves choosing a non-obtuse angle. Courts have recognized that a conclusion of obviousness is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solution (Manually or by machine), with a reasonable expectation of success (See MPEP 2143(I)(E)).
With respect to Applicant’s arguments, see Page 7 regarding Claims 5 and 6, these claims are not allowable based on their dependence to the independent claim 1 for at least the reasoning provided above.
Regarding Applicants argument on Page 8 filed 08/15/2022, the arguments regarding the rejections of Claims 1, 10, and 17-19 under 103 have been fully considered. Claims 10 and 17-19 are not allowability based on their dependency to Claims 1 and 16 for at least the reasoning provided above. 
Regarding the argument starting on page 9 regarding the rejection under 35 U.S.C. 103 with respect to Claims 11, 15, and 20, the examiner notes that this claim has been amended and the new rejection does not rely on the combination of Li, Uphoff and Jang as argued. Therefore, the arguments are moot. 
Regarding the argument on pages 9-11 regarding the combination of Taylor, Uphoff and Jang for claims 8, 9 and 11 not disclosing or making obvious, an agitator extending from a front side of a housing such that at least a portion of the agitator is exposed, the exposed portion of the agitator defines a forward most portion of a robotic cleaner and is configured to contact an obstacle, wherein the agitator is configured to move along a drop axis and a forward bump axis, movement along the drop axis actuates a drop sensor, actuation of the drop sensor is indicative of a presence of a cliff and movement along the forward bump axis actuates a bump sensor, actuation of the ump sensor is indicative of a presence of the obstacle. Examiner respectfully disagrees. Taylor and Uphoff teach the claimed invention but are silent about the exposed portion of the agitator defines a forward most portion of the robotic cleaner and is configured to contact an obstacle, movement along the drop axis actuates a drop sensor, actuation of the drop sensor is indicative of a presence of a cliff
However, Uphoff does teach explicitly where the agitator (13) is further configured to move along a drop axis (axis defined by spring 16 connected to bearing 15 which supports agitator 13).
Jang teaches the housing (100) such that at least a portion of the agitator (140) is exposed, and is configured to contact an obstacle (See figure 2 of Jang, where agitator is slightly exposed in figure 2 at the front of the cleaner) where the agitator (142 and 100) is further configured to move along a forward bump axis  (see, Jang Para [0026] “a bumper 100 positioned to protrude from the outer periphery of the main body 20; an impact sensor 40 positioned obliquely in the main body 20 to detect movement of the bumper 10; and a pressing unit (or pressing extension) 112 having a curved end portion to contact the impact sensor 40 when the bumper 100 moves due to an impact.” Describing, movement along a bump axis, actuating a bump sensor, which indicates the presence of an obstacle. ) movement along the forward bump axis is indicative of a presence of an obstacle (see above quote from Jang Para [0026]). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Taylor and Uphoff describe a similar cleaner with an agitator with a drop axis that also includes sensors used for navigation and or obstacle detection (see Para [0021] of Uphoff), however specific of the sensors are not described by Uphoff. Jang teaches the idea of detecting an obstacle based on the movement of the agitator along an axis via actuating a sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the  obstacle detection of Taylor and Uphoff to include the specifics of detecting an obstacle based on the movement of the agitator along an axis via actuating a sensor as taught by Jang, since doing so would help to detect a cliff via an agitator moving along a drop axis and actuating a drop sensor, enhancing the function of the cleaner, allowing it to autonomously clean near vertical obstacles such as a set of stairs safely.  As such Examiner does not find this argument persuasive. 
With respect to Applicant’s arguments, see Page 10 regarding Claim 20, this claim is not allowable based on their dependence to the independent claim 16 for at least the reasoning provided above.
With respect to Applicant’s arguments, see Page 10 regarding Claims 2-4, these claims are not allowable based on their dependence to the independent claim 1 for at least the reasoning provided above.
With respect to Applicant’s arguments, see Page 10 regarding Claim 7, this claim is not allowable based on their dependence to the independent claim 1 for at least the reasoning provided above.
With respect to Applicant’s arguments, see Page 10 regarding Claims 8-9, these claims are not allowable based on their dependence to the independent claim 1 for at least the reasoning provided above.
With respect to Applicant’s arguments, see Page 10 regarding Claims 12-14, these claims are not allowable based on their dependence to the independent claim 11 for at least the reasoning provided above.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "202", “303", “404” “606”  “902” have both been used to designate what appears to be the same agitator.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “303” has been used to designate both an agitator and a side projection.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the limitation “the projections are configured to transition…” is unclear, as claim 1, which claim 5 is dependent on, teaches a plurality of forward projections, a left side projection, and a right-side projection. As such it is unclear which projections are configured to transition, or if it is all the projections. Due to this being unclear, the claim is indefinite. For the purposes of examination, this will be interpreted as “the forward projections are configured to transition”
Regarding Claim 6, the limitation “when at least one of the projections transitions…”  is unclear, as claim 1, which claim 6 is dependent on, teaches a plurality of forward projections, a left side projection, and a right-side projection. As such it is unclear which projections are configured to transition, or if it is all the projections. Due to this being unclear, the claim is indefinite. For the purposes of examination this will be interpreted as “when at least one of the forward projections transition”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Us 20040204792 A1) in view of Abramson (US 20070100500 A1).
Regarding Claim 1, Taylor teaches A robotic cleaner (100) comprising: a housing having a front side (Annotated Figure A), a back side opposite the front side (Annotated Figure A), a left side (Annotated Figure A), and a right side opposite the left side (Annotated Figure A), the right and left sides extending between the front and back sides (Annotated Figure A); an agitator (216) configured to rotate about an agitator rotation axis (Axis is defined by agitator 216), the agitator rotation axis extending substantially parallel to the front side (See figure 2B); a plurality of forward  projections (annotated Figure B)  extending from the front side of the housing and configured to move linearly between a forward projection extended position and a forward projection retracted position (See Figure 8a  and 8b, and the following excerpt from Taylor, the bumper contacts the wall and is retracted, illustrated in figure 8a and 8b and is not retracted when contacting a wall, Taylor Para [0075] “In the example of FIG. 1A, sensors for the robot cleaner 100 include front bumper sensors 106 and 108. In one embodiment, as illustrated in FIG. 8A and 8B the front sensors use an optical emitter and detector rather than a mechanical switch. The use of more than one front bumper sensor allows the robot cleaner 100 to differentiate between different types of obstacles that the robot encounters. For example, the triggering of a single front sensor may indicate that the robot cleaner 100 has run into a small obstacle which can be maneuvered around. When both front sensors indicate an obstacle, the robot cleaner 100 may have run into a wall or other large obstacle. In one embodiment, the robot cleaner 100 may begin an object following mode after contacting the wall.” And Taylor Para [0078] “FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).” ); wherein 
But does not explicitly teach and a left side projection extending from the left side of the housing and a right-side projection extending from the right side of the housing, the left and right-side projections being configured to pivot between a side projection extended position and a side projection retracted position; wherein each of the side projections include one or more cliff sensor. 
However, Abramson does teach a left side projection (104) extending from the left side of the housing and a right-side projection (104 see figure 2) extending from the right side of the housing, the left and right-side projections being configured to pivot between a side projection extended position and a side projection retracted position (Abramson Para [0057] “The bumper section 104 is pivotally mounted on the apparatus 20 as it mounts (along its inner wall 110) to the bumper member 360, as shown in FIGS. 13 and 14 and detailed below. This mounting suspends the bumper section 104, allowing it to absorb impacts for the apparatus 20. This bumper section 104 covers an arc of approximately 200 degrees (front and sides). Accordingly, this bumper section can handle frontal and lateral impacts to the apparatus 20 as well as impacts from points along the top of the apparatus 20. This bumper section 104 forms part of the shock detection or bumper system 1082 (FIGS. 13, 14 and 23) and detailed below.”); wherein each of the side projections include one or more cliff sensor (Abramson Para [0121] “Turning to FIGS. 22A and 22B, sensors 620 (only one shown) (ranges of each sensor illustrated by beam projections 621), coupled to the control system 1000, are for detecting height variances, typically associated with stair detection. These sensors 620 are typically attached on opposite sides of the extending portion 54, that extends from the chassis 50. These sensors 620 are typically position sensing diodes (as detailed above). For example, the variance subject to detection would typically occur with stairs, that is about 3 cm from the surface on which the apparatus 20 rides. With this variance detected, the sensors 620 will signal the control system 1000, whereby the drive system 1040 will cease motion of the apparatus 20, as it was too close to stairs or other downward decline in the surface.”). 
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Taylor in view of Abramson to include a left and right side projection and include an edge sensor with them, as advantageously taught by Abramson as doing would allow for obstacle detection on the sides of the cleaner and below the cleaner, overall allowing for better obstacle detection and for allowing the cleaner to better perform autonomous cleaning without the need for user intervention. 

    PNG
    media_image1.png
    508
    670
    media_image1.png
    Greyscale

Annotated Figure A: Figure 1A of Taylor

    PNG
    media_image2.png
    534
    616
    media_image2.png
    Greyscale

Annotated Figure B: Figure 2B of Taylor
Regarding Claim 3, Taylor as modified teaches all the limitations of claim 1 and in addition teaches wherein the agitator (216 of Taylor) extends from the front side of the housing (216 is located in the front of the cleaner of Taylor). 
Regarding Claim 4, Taylor as modified teaches all the limitations of claim 3 and in addition teaches wherein the forward projection (annotated Figure B) extends beyond the agitator (216 of Taylor).
	Regarding Claim 5 as best understood by examiner, Taylor teaches all the limitations of claim 1 and in addition teaches wherein the projections (annotated Figure B, 108 in figure 1A and 224 are both bumper sensor for detecting contact and 104 of Abramson) are configured to transition between an extended position and a retracted position in response to engaging an obstacle (Taylor Para [0077]-[0078] “One embodiment of the present invention includes radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector. An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition. FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”).
	Regarding Claim 6 as best understood by examiner, Taylor teaches all the limitations of claim 5 and in addition teaches wherein, when at least one of the projections (annotated Figure B, 108 in figure 1A  224, and Abramson 104 are both bumper sensor for detecting contact ) transition into the retracted position, an obstacle detection signal is caused to be generated (Taylor Para [0077]-[0078] “One embodiment of the present invention includes radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector. An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition. FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20040204792 A1) in view of Uphoff (US 20160015233 A1)
Regarding Claim 7, Taylor teaches all the limitations of claim 1 but does not explicitly teach wherein the agitator is configured to move along at least one of a drop axis or a forward bump axis. 
However, Uphoff does teach explicitly where the agitator (13) is further configured to move along a drop axis (axis defined by spring 16 connected to bearing 15 which supports agitator 13).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the agitator of Taylor in view of Uphoff in order to assist in freeing the brush roller from hair and threads (Uphoff Para [0013] “Thus, in accordance with the present invention, it is not the blade but the brush roller that is vertically movably mounted in order to bring the brush roller and the blade into engagement with one another so as to free the brush roller from hairs and threads.”)
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20040204792 A1) in view of Uphoff (US 20160015233 A1), as applied to Claim 7, and further in view of Jang (US 20190038107 A1).
Regarding Claim 8, Taylor as modified teaches all the limitations of claim 7, and in addition teaches wherein the agitator is configured to move along the drop axis (axis defined by spring 16 connected to bearing 15 which supports agitator 13). But does not explicitly teach and movement along the drop axis is indicative of a presence of a cliff
However, Jang does teach wherein movement along an axis is indicative of the presence of an obstacle. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Taylor and Uphoff to incorporate indicating obstacles based on the movement of the agitator in view of Jang in order to prevent the robotic cleaner from getting stuck on an obstacle or falling down a cliff or stair during an automatic cleaning mode of the cleaner.
It is noted that Taylor as modified by Uphoff and Jang and teaches movement along the drop axis is indicative of a presence of a cliff. (as Taylor teaches using the movement of the agitator in order to detect the presence of an obstacle such as a cliff).
Regarding claim 9, Taylor as modified by Uphoff teaches all the limitations of claim 7 and in addition teaches wherein the agitator extends from the front side of the housing (See figure 2B as 216 is located in the front of the side of the housing), but does not teach being configured to move along the forward bump axis, movement along the forward bump axis is indictive of a presence of an obstacle.
However Jang teaches the agitator is configured to move along the forward bump axis, movement along the forward bump axis is indicative of a presence of an obstacle (100 is a bumper, Jang Para [0026] “a bumper 100 positioned to protrude from the outer periphery of the main body 20; an impact sensor 40 positioned obliquely in the main body 20 to detect movement of the bumper 10; and a pressing unit (or pressing extension) 112 having a curved end portion to contact the impact sensor 40 when the bumper 100 moves due to an impact.”), movement along the forward bump axis is indicative of a presence of an obstacle (see above quote from Jang Para [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the agitator of Taylor in view of Jang to move along the forward bump axis as taught by Jang in order to have the cleaner be able to better sense and detect obstacles and improve the tracking of the automatic cleaner. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable by Li (US 9211045 B2) in view of Bushman (US 20170001311 A1).
Regarding Claim 16, Li teaches A robotic cleaner (10) comprising: a housing (10) having a front side (Annotated Figure C) and a back side opposite the front side (Annotated Figure C); an agitator (14 nearer to front side) configured to rotate about an agitator rotation axis (Rotation axis defined by the center of the roller), the agitator rotation axis extending substantially parallel to the front side (agitator rotation axis is parallel to a tangent line intersecting with the point labeled front in annotated figure C) and substantially parallel to a surface to be cleaned (Agitator is parallel to the floor); and a spiral brush (14 nearer to the back) configured to rotate about a spiral brush rotation axis (axis defined by the center of the spiral brush), the spiral brush rotation axis extending substantially parallel to the surface (Axis is parallel to the floor) to be cleaned and transverse to the agitator rotation axis (agitator rotation axis and spiral brush rotation axis intersect and are transverse).
But does not specifically teach a D shaped housing having a substantially planar front side and an arcuate back side opposite the front side; and the spiral brush configured to rotate about a spiral brush rotation axis extending perpendicular to the agitator axis.
However, Bushman does specifically teach a D shaped housing (See figure 1A) having a substantially planar front side (130) and an arcuate back side opposite the front side (110); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the cleaner to be that of a D shape, as advantageously taught by Bushman, as doing so would allow for the brush rollers to get closer to a wall or obstacle, while still maintaining the length of the brush roller, allowing for a greater surface area to be cleaned by the cleaner. 
Further, with respect to the claimed angles, there are a finite number of options for the angle between the spiral brush rotation axis and the agitator axis. Namely Li teaches a non-obtuse angle between the axis of rotation of the agitator and spiral brush, but does not disclose a specific angle or range of angles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the angle be perpendicular as merely doing so involves choosing a non-obtuse angle. Courts have recognized that a conclusion of obviousness is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solution (Manually or by machine), with a reasonable expectation of success (See MPEP 2143(I)(E)).

    PNG
    media_image3.png
    477
    528
    media_image3.png
    Greyscale

Annotated Figure C: Figure 1 of Li
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable by Li (US 9211045 B2) in view of Bushman (US 20170001311 A1) as modified in claim 16 and in further view of Taylor (US 20040204792 A1).
Regarding Claim 17, Li teaches all the limitations of claim 16 but does not explicitly teach further comprising one or more projections extending from the housing, the one or more projections including one or more cliff sensors.
However, Taylor does teach explicitly teach further comprising one or more projections extending from the housing (annotated Figure B), the one or more projections including one or more cliff sensors (230 and 228).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaner of Li to include the projection and cliff sensor of Taylor in order to detect cliffs, stairs and other objects and obstacles that the cleaner could come into contact with and not interrupt the autonomous cleaning process.
Regarding Claim 18, Li as modified teaches all the limitations of claim 17 and in addition teaches wherein the one or more projections (annotated Figure B, 108 in figure 1A and 224 are both bumper sensor for detecting contact of Taylor) are configured to transition between an extended position and a retracted position in response to engaging an obstacle (Taylor Para [0077]-[0078] “One embodiment of the present invention includes radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector. An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition. FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”).
Regarding Claim 19, Li as modified teaches all the limitations of claim 18 and in addition teach wherein, when at least one of the one or more projections (annotated Figure B, 108 in figure 1A and 224 are both bumper sensor for detecting contact) transition into the retracted position, an obstacle detection signal is caused to be generated (Taylor Para [0077]-[0078] “One embodiment of the present invention includes radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector. An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition. FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable by Li (US 9211045 B2) in view of Bushman (US 20170001311 A1) as modified in claim 16 in view of Uphoff (US 20160015233 A1) and Jang (US 20190038107 A1).
Regarding Claim 20, Li teaches all the limitations of claim 16 but does not explicitly teach wherein the agitator is further configured to move along a drop axis and a forward bump axis, movement along the drop axis is indicative of a presence of a cliff and movement along the forward bump axis is indicative of a presence of an obstacle. 
However, Uphoff does teach explicitly where the agitator (13) is further configured to move along a drop axis (axis defined by spring 16 connected to bearing 15 which supports agitator 13).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the agitator of Li in view of Uphoff in order to assist in freeing the brush roller from hair and threads (Uphoff Para [0013] “Thus, in accordance with the present invention, it is not the blade but the brush roller that is vertically movably mounted in order to bring the brush roller and the blade into engagement with one another so as to free the brush roller from hairs and threads.”)
And Jang explicitly teaches where the agitator (142 and 100) is further configured to move along a forward bump axis (100 is a bumper, Jang Para [0026] “a bumper 100 positioned to protrude from the outer periphery of the main body 20; an impact sensor 40 positioned obliquely in the main body 20 to detect movement of the bumper 10; and a pressing unit (or pressing extension) 112 having a curved end portion to contact the impact sensor 40 when the bumper 100 moves due to an impact.”), movement along the forward bump axis is indicative of a presence of an obstacle (see above quote from Jang Para [0026]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Li to incorporate indicating obstacles based on the movement of the agitator in view of Jang in order to prevent the robotic cleaner from getting stuck on an obstacle or falling down a cliff or stair during an automatic cleaning mode of the cleaner.
It is noted that Li as modified by Uphoff and Jang teaches the agitator (Li 14) is further configured to move along a drop axis (taught by Uphoff) and a forward bump axis (taught by Jang), movement along the drop axis is indicative of a presence of a cliff and movement along the forward bump axis is indicative of a presence of an obstacle (taught by Jang).
Claims 1 and, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 9211045 B2) in view of Taylor (US 20040204792 A1) and Abramson (US 20070100500 A1).
Regarding Claim 1, Li teaches A robotic cleaner (10) comprising: a housing (10) having a front side (Annotated figure C), a back side opposite the front side (Annotated Figure C), a left side (Annotated Figure C), and a right side opposite the left side (Annotated Figure C), the right and left sides extending between the front and back sides(Annotated Figure C); an agitator (14) configured to rotate about an agitator rotation axis (axis is defined by the center of 14), the agitator rotation axis extending substantially parallel to the front side (Agitator rotation axis is parallel to a tangent line of the front side as defined in Annotated Figure C); But does not explicitly teach a plurality of forward projections extending from the front side of the housing and configured to move linearly between a forward projection extended position and a forward projection retracted position; and a left side projection extending from the left side of the housing and a right side projection extending from the right side of the housing, the left and right side projections being configured to pivot between a side projection extended position and a side projection retracted position, wherein 
However, Taylor does teach a plurality of forward projections configured to move linearly between a forward projection extended position and a forward projection retracted position (Taylor Para [0075] “In the example of FIG. 1A, sensors for the robot cleaner 100 include front bumper sensors 106 and 108. In one embodiment, as illustrated in FIG. 8A and 8B the front sensors use an optical emitter and detector rather than a mechanical switch. The use of more than one front bumper sensor allows the robot cleaner 100 to differentiate between different types of obstacles that the robot encounters. For example, the triggering of a single front sensor may indicate that the robot cleaner 100 has run into a small obstacle which can be maneuvered around. When both front sensors indicate an obstacle, the robot cleaner 100 may have run into a wall or other large obstacle. In one embodiment, the robot cleaner 100 may begin an object following mode after contacting the wall.” And Taylor Para [0078] “FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaner of Li to include the projection and cliff sensor of Taylor in order to detect cliffs, stairs and other objects and obstacles that the cleaner could come into contact with and not interrupt the autonomous cleaning process.
And Abramson does teach a left side projection (104) extending from the left side of the housing and a right-side projection (104 see figure 2) extending from the right side of the housing, the left and right-side projections being configured to pivot between a side projection extended position and a side projection retracted position (Abramson Para [0057] “The bumper section 104 is pivotally mounted on the apparatus 20 as it mounts (along its inner wall 110) to the bumper member 360, as shown in FIGS. 13 and 14 and detailed below. This mounting suspends the bumper section 104, allowing it to absorb impacts for the apparatus 20. This bumper section 104 covers an arc of approximately 200 degrees (front and sides). Accordingly, this bumper section can handle frontal and lateral impacts to the apparatus 20 as well as impacts from points along the top of the apparatus 20. This bumper section 104 forms part of the shock detection or bumper system 1082 (FIGS. 13, 14 and 23) and detailed below.”); wherein each of the side projections include one or more cliff sensor (Abramson Para [0121] “Turning to FIGS. 22A and 22B, sensors 620 (only one shown) (ranges of each sensor illustrated by beam projections 621), coupled to the control system 1000, are for detecting height variances, typically associated with stair detection. These sensors 620 are typically attached on opposite sides of the extending portion 54, that extends from the chassis 50. These sensors 620 are typically position sensing diodes (as detailed above). For example, the variance subject to detection would typically occur with stairs, that is about 3 cm from the surface on which the apparatus 20 rides. With this variance detected, the sensors 620 will signal the control system 1000, whereby the drive system 1040 will cease motion of the apparatus 20, as it was too close to stairs or other downward decline in the surface.”). 
It would be obvious to one of ordinary skill in the art before the effective filing date to further modify Li in view of Abramson to include a left and right side projection and include an edge sensor with them, as advantageously taught by Abramson as doing would allow for obstacle detection on the sides of the cleaner and below the cleaner, overall allowing for better obstacle detection and for allowing the cleaner to better perform autonomous cleaning without the need for user intervention. 
Regarding Claim 10, Li as modified teaches all the limitations of claim 1, and further teaches comprising a spiral brush (14 located closer to the rear as seen in Annotated Figure C) configured to rotate about a spiral brush rotation axis (spiral brush rotation axis is defined by the center of spiral brush rotation axis), the spiral brush rotation axis configured to extend substantially parallel to a surface to be cleaned (is capable of extending substantially parallel to a surface since spiral brush rotation axis is parallel to the floor) and extends transverse to the agitator rotation axis (both brush 14s are transverse of Li) .
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20040204792 A1) in view of Uphoff (US 20160015233 A1), and Jang (US 20190038107 A1).
Regarding Claim 11, Taylor teaches a robotic cleaner comprising: a housing having a front side (See Annotated Figure A) and a back side opposite the front side (See Annotated Figure A); and an agitator (216) extending from the front side of the housing (See figure 2B) that at least a portion of the agitator is exposed (See figure 2B, Agitator is exposed to the ground) and configured to rotate about an agitator rotation axis (Agitator rotates along the axis defined by the center of the cylinder that defines the agitator), the agitator rotation axis extends substantially parallel to the front side axis (See figure 2B rotation axis is parallel to the front side) and a forward bump axis movement along the forward bump axis actuates a bump sensor, actuation of the bump sensor is indicative of a presence of obstacle (Taylor Para [0078] “movement along the forward bump axis actuates a bump sensor, actuation of the bump sensor is indicative of a presence of obstacle.”) but does not teach explicitly, the exposed portion of the agitator defines a forward most portion of the robotic cleaner and is configured to contact an obstacle, the agitator is further the agitator is further configured to move along a drop axis, movement along the drop axis actuates a drop sensor, actuation of the drop sensor is indicative of a presence of a cliff and 
However, Uphoff does teach explicitly where the agitator (13) is further configured to move along a drop axis (axis defined by spring 16 connected to bearing 15 which supports agitator 13).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the agitator of Taylor in view of Uphoff since doing so would improve the performance and cleaning of the brush, e.g. assist in freeing the brush roller from hair and threads (Uphoff Para [0013] “Thus, in accordance with the present invention, it is not the blade but the brush roller that is vertically movably mounted in order to bring the brush roller and the blade into engagement with one another so as to free the brush roller from hairs and threads.”)
And Jang explicitly teaches where the housing (100) such that at least a portion of the agitator (140) is exposed, and is configured to contact an obstacle (See figure 2 of Jang, where agitator is slightly exposed in figure 2 at the front of the cleaner) where the agitator (142 and 100) is further configured to move along a forward bump axis (100 is a bumper, Jang Para [0026] “a bumper 100 positioned to protrude from the outer periphery of the main body 20; an impact sensor 40 positioned obliquely in the main body 20 to detect movement of the bumper 10; and a pressing unit (or pressing extension) 112 having a curved end portion to contact the impact sensor 40 when the bumper 100 moves due to an impact.”), movement along the forward bump axis is indicative of a presence of an obstacle (see above quote from Jang Para [0026]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Taylor and Uphoff to have a frontward facing agitator and to incorporate indicating obstacles based on the movement of the agitator in view of Jang in order allow the cleaner to clean all the way up to a wall or obstacle, increasing the surface area the cleaner is capable of cleaning and to prevent the robotic cleaner from getting stuck on an obstacle or falling down a cliff or stair during an automatic cleaning mode of the cleaner.
It is noted that Taylor as modified by Uphoff and Jang teaches the agitator (Taylor 216) is further configured to move along a drop axis (taught by Uphoff) and a forward bump axis (taught by Jang), movement along the drop axis is indicative of a presence of a cliff and movement along the forward bump axis is indicative of a presence of an obstacle (taught by Jang).
	Regarding Claim 12, Taylor as modified teaches all the limitations of claim 11 and further teaches further comprising one or more projections extending from the housing (annotated Figure B), the one or more projections including one or more cliff sensors (Taylor 230).
	Regarding Claim 13, Taylor as modified teaches all the limitations of claim 12 and further teaches wherein the one or more projections (annotated Figure B, 108 in figure 1A and 224 are both bumper sensor for detecting contact) are configured to transition between an extended position and a retracted position in response to engaging an obstacle (Taylor Para [0077]-[0078] “One embodiment of the present invention includes radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector. An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition.
FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”).
	Regarding Claim 14, Taylor as modified teaches all the limitations of claim 13 and in addition teaches wherein, when at least one of the one or more projections (annotated Figure B, 108 in figure 1A and 224 are both bumper sensor for detecting contact) transition into the retracted position, an obstacle detection signal is caused to be generated (Taylor Para [0077]-[0078] “One embodiment of the present invention includes radiating electromagnetic energy from an emitter and detecting electromagnetic energy with a detector. An element, normally in a first position, is movable to a second position by contact with an object. When the element is in the first position, the detector detects electromagnetic energy from the emitter. When the element is in the second position the detector detects less electromagnetic energy from the detector such that the contact condition can be determined. The operation of the robot is modified in response to the contact condition.
FIGS. 8A and 8B illustrate an example of such a sensor. In FIG. 8A, the element 800 is biased in a first position where energy from the emitter 802 reaches the detector 804. In FIG. 8B, after contact with an object, the element 800 is moved to a second position where energy from the emitter 802 is blocked from reaching the detector 804. The element 800 can be a bumper sensor, such as bumper sensors 106 and 108 of the robot cleaner of FIG. 2. The element 800 can be biased in the first position by a spring (not shown).”).
Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Taylor as modified teaches all the limitations of claim 11, but Taylor as modified, alone or in combination does not teach, suggest or make obvious a spiral brush configured to rotate about a spiral brush rotation axis, the spiral brush rotation axis is configured to extend substantially parallel to a surface to be cleaned and extend transverse to the agitator rotation axis. Further modification of Taylor to include these features is not obvious, as doing so would interfere with Taylor, as there would be no way to incorporate a spiral brush with a spiral rotation axis that is parallel to a surface to be cleaned and extends transverse to the agitator rotation axis. There is no reasonable way to modify the cleaner of Taylor to meet the specific claim language of claim 15. 
Thus, one would only arrive at the claimed invention (see specific language of claim 15). By using improper hindsight reasoning using knowledge gleaned from the applicant’s disclosure, and such a reconstruction would be improper.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin (US 20180360281 A1) teaches a similar robotic cleaner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723